     Case 2:20-cv-00083-PLM-MV ECF No. 10 filed 08/03/20 PageID.26 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                      ______

KENNETH LESTER,

                     Petitioner,                   Case No. 2:20-cv-83

v.                                                 Honorable Paul L Maloney

CONNIE HORTON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s request for preliminary injunctive relief

(ECF No. 8) is DENIED as moot.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    August 3, 2020                           /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
